Citation Nr: 0120579	
Decision Date: 08/10/01    Archive Date: 08/14/01	

DOCKET NO.  97-31 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than August 21, 
1996, for a grant of service connection for post-traumatic 
stress disorder.  

2.  Evaluation of post-traumatic stress disorder, currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1968 to November 1971.  His awards include the Combat 
Infantryman Badge, Air Medal, and Distinguish Service Cross.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The case was previously before the Board in July 2000, when 
it was remanded for medical records.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  VA received the veteran's initial claim for compensation 
benefits in November 1971.  It did not claim benefits for 
post-traumatic stress disorder (PTSD) or its symptoms.  

3.  A claim specifying that the veteran was seeking benefits 
for PTSD was not received prior to August 19, 1994.  

4.  A VA outpatient treatment record, dated August 19, 1994, 
shows that the veteran complained of PTSD symptoms.  

5.  The veteran was hospitalized by VA in September 1994.  
Social work records noted that he was still having PTSD 
symptoms.  A psychiatry note contains impressions including 
post Vietnam stress.  

6.  The veteran's claim requesting for service connection 
benefits for PTSD was received by the RO on September 13, 
1994, during the September 1994 VA hospitalization.  

7.  The earliest diagnosis of PTSD was the result of an 
October 1996 VA examination.  

8.  On the October 1996 VA examination, the veteran's global 
assessment of functioning (GAF) was 60.  The examiner 
expressed the opinion that the veteran had moderate social 
and industrial impairment related to his PTSD.  

9.  On VA examination, in November 1999, diagnoses included 
PTSD and depressive disorder, not otherwise specified.  The 
GAF was 67.  The doctor noted that PTSD manifestations 
included flashbacks, nightmares, reliving of experiences, 
easy startled response, and physiologic concomitance.  It was 
felt that it was impossible to separate out the GAF score as 
the depression and PTSD were interwoven.  The veteran's 
incapacities at work appeared to be related to easy 
triggering of his PTSD, isolative tendencies and some 
cognitive deficits.  

10.  The service-connected disability does not produce more 
than definite social and industrial impairment.  

11.  The service-connected PTSD does not result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

12.  The service-connected PTSD does not result in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

13.  The service-connected PTSD does not result in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 19, 1994, 
for service connection for PTSD have been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.157, 3.400 (2000).  

2.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including § 4.7 and 
Code 9411 (1996, 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The veteran's application for an earlier effective date and a 
higher evaluation is complete.  The rating decisions, 
statements of the case and supplemental statements of the 
case notified the veteran and his representative of the 
evidence necessary to substantiate the claims, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claims.  All 
relevant Federal records have been obtained.  The service 
medical and personnel records are in the claims folder, as 
well as the VA hospital, outpatient and examination records.  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

The veteran has been examined by VA.  Notably, there were VA 
examinations for PTSD in October 1996 and November 1999.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein VCAA).  VA has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See 38 C.F.R. § 3.103 (2000).  

VCAA became law while the claim was pending.  The RO did not 
consider the case under VCAA and the VA guidance issued 
pursuant to that Act.  However, the veteran was not 
prejudiced.  Compare Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The RO provided the veteran with the pertinent 
evidentiary development which was subsequently codified by 
VCAA.  In addition to performing the pertinent development 
required under VCAA, the RO notified the veteran of his right 
to submit evidence.  It would not abridge his rights under 
VCAA for the Board to proceed to review the appeal.  

Neither the veteran nor his representative have asserted that 
the case requires further development or action under VCAA.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard, at 
393.  

II.  Earlier Effective Date

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 1991).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2000).  

For a claim of disability compensation based on direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2000).  

The date of outpatient or hospital examination or the date of 
admission to a VA or uniform services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1) (2000).  

It is not contended, nor does the evidence show that the 
veteran claimed service connection for PTSD within the year 
after he completed his active military service.  

In his October 1997 appeal, the veteran asserted that his 
work had been sporadic over the past 30 years, having more 
than 20 jobs due to difficulty with bosses.  With this in 
mind, the Board has reviewed the file to identify the 
beginning of the current claim.  

In September 1994, the veteran reported that he had been 
treated for his ear at VA facilities in 1972 and 1973 and had 
also been treated at VA facilities in 1982.  In August 2000, 
the veteran stated that he was treated at a Vet Center in 
1982.  VA clinical records were obtained.  The confirmed VA 
treatment is for conditions not at issue here.  

In September 1984, the veteran complained that he had a 
problem controlling his temper and his wife stated that he 
was a bundle of nerves.  He sought evaluation for chemical 
exposure while in Vietnam.  An evaluation led to the 
impression that he had post Vietnam stress, alcoholism and 
depression.  A diagnosis of anxiety was also listed.  Since 
the RO did not receive a claim specifying the benefit sought 
(compensation for a psychiatric disability) within one year 
of the 1984 treatment, the 1984 treatment records cannot be 
considered an informal claim under 38 C.F.R. § 3.157.  

On August 19, 1994, the veteran sought VA outpatient 
treatment.  Among other complaints, he reported that he had 
not been himself since leaving Vietnam.  He related 
flashbacks, nightmares and depression to a physician.  Other 
information led the doctor to the impression that the veteran 
had polysubstance abuse, alcohol dependence and cocaine 
abuse.  That same day, the veteran was referred to a social 
worker.  The veteran reported flashbacks and nightmares from 
Vietnam, at least once a week.  They had become more frequent 
since he lost his job a month earlier.  He stated that he 
became depressed after the war and isolated himself.  He 
stated that he drank to relieve depression.  He told of 
having paranoid feelings all the time.  He also reported 
insomnia.  It was recorded that he was requesting to see a 
psychiatrist.  

The veteran was admitted to a VA Medical Center (VAMC) in 
early September 1994.  On initial social work evaluation, it 
was reported that the veteran had been in Vietnam for 11 
months and had some dreams and nightmares from that action.  
The summary of the social assessment noted the veteran's 
substance abuse and that he was in Vietnam and still had some 
PTSD symptoms.  A mental status examination at the time of 
admission was essentially negative and diagnosed only 
substance dependency.  

On September 13, 1994, the veteran's services division 
received the veteran's claim for service connection for PTSD.  
This claim specifying the benefit sought was received less 
than a year after the August 19, 1994, outpatient treatment 
record which shows that the veteran sought treatment for the 
psychiatric residuals of his Vietnam combat experiences.  
Consequently, 38 C.F.R. § 3.157 requires that the date of the 
outpatient treatment report, August 19, 1994, be recognized 
as the date of claim.  

The veteran was scheduled for a psychiatric examination in 
October 1994 and failed to report.  He informed the RO that 
he had forgotten the examination.  Another examination was 
scheduled for December 1994 and, again, the veteran failed to 
report.  The veteran did not contact the RO in relation to 
his failure to report.  

In a letter dated September 26, 1994, the RO asked the 
veteran to provide information relative to his service, 
stressful incidents during service, post service employment, 
and post service medical treatment.  He was asked to complete 
enclosed releases of medical information.  In a letter dated 
in October 1994, the veteran was asked to provide medical 
information.  There is no record of response to either 
letter.  

Generally, where evidence requested in connection with an 
original claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing of the new claim.  
38 C.F.R. § 3.158(a) (2000).  

Where the veteran fails without adequate reason to respond to 
an order to report for VA examination within one year from 
the date of request and payments have been discontinued, the 
claim for such benefits will be considered abandoned.  
38 C.F.R. § 3.158(b).  

The United States Court of Appeals for Veterans Claims 
(previously the Court of Veterans Appeals) (herein Court) has 
upheld these abandonment provisions in cases where the RO 
requested information or examination of the veteran and the 
veteran did not respond or report for examination.  See 
Hurd v. West, 13 Vet. App. 499 (2000); Jones v. Brown, 
8 Vet. App. 558 (1996); see also Wamhoff v. Brown, 
8 Vet. App. 517 (1996).  In Wamhoff, at 520, the Court 
pointed out that there has been a change in another 
regulation which applies to this case.  Previously, 38 C.F.R. 
§ 3.655 only applied to continuing rating decisions and 
resumptions, not original claims, as does the version 
currently in effect (and in effect in 1994).  

38 C.F.R. § 3.655(b) (1994-2000) provides that, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  

In compliance with the provisions of 38 C.F.R. § 3.655, the 
RO adjudicated the veteran's claim in a July 1995 rating 
decision.  The notice letter of July 1995 was returned.  An 
August 1995 notice letter, sent to the veteran's new address, 
was not returned.  The mailing of the notice of the RO 
determination gave the veteran the right, under law, to 
submit a notice of disagreement within the following year.  
38 U.S.C.A. § 7105(b)(1) (West 1991).  The notice letter 
informed the veteran of the need for evidence to support his 
claim.  An enclosed VA Form 4107 explained his appellate 
rights.  A timely notice of disagreement was received by the 
RO on July 1, 1996.  Later in July 1996, the RO issued a 
statement of the case which informed the veteran that his 
claim was not well grounded because there was no diagnosis of 
PTSD.  

The veteran's appeal and an accompanying statement are dated 
August 21, 1996.  The appeal is date stamped received 
September 19, 1996.  In the accompanying statement, the 
veteran acknowledged that he failed to report for the 
scheduled examination and asserted his willingness to be 
examined for PTSD.  The veteran was examined in October 1996 
and chronic PTSD was diagnosed.  The veteran's combat 
experiences were cited as stressors.  An April 1997 rating 
decision granted service connection for PTSD.  The RO chose 
August 21, 1996, the date of the statement that the veteran 
would report for examination, as the effective date for 
benefits.  

The only way that the August 1996 statement could be used as 
an effective date would be if the statement constituted a new 
or reopened claim, following abandonment of the veteran's 
previous claim.  38 C.F.R. § 3.400 (2000).  It would also 
require that the regulations pertaining to the abandonment of 
claims superseded the law and regulations pertaining to the 
appeal of RO decisions.  

It is important that the law and regulations for processing 
claims be a consistent whole and that the regulations be 
viewed as an entire scheme, rather than having individual 
regulations torn from the context of the surrounding 
provisions.  See Smith v. Brown, 35 F.3d 1516, 1522 (Fed. 
Cir. 1994).  Thus, the provisions of § 3.158, on abandonment, 
must be considered in conjunction with the law and 
regulations governing appeals.  When the veteran was notified 
that his claim was denied, in August 1995, he was sent a form 
(VA Form 4107) which informed him that, if he did not agree 
with the action taken, he had two choices.  He might reopen 
the claim by sending new and material evidence or he might 
appeal to the Board.  The form went on to notify the veteran 
that he had one year to submit a notice of disagreement.  In 
this case, the veteran submitted a timely notice of 
disagreement.  Since the veteran submitted a timely notice of 
disagreement, the claim cannot be considered to have been 
abandoned.  Consequently, the date of the initial claim will 
be the effective date of benefits.  Pursuant to 38 C.F.R. 
§ 3.157, the VA outpatient treatment record of August 19, 
1994, will be accepted as the veteran's original claim and 
the effective date for service connection for PTSD.  

III.  Evaluation of PTSD

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  

Prior to November 7, 1996, psychoneurotic disorders, 
including PTSD, were evaluated as 100 percent disabling where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; with the veteran demonstrably 
unable to obtain or retain employment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, with the psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
rating required that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 30 percent rating required definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, so that the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating contemplated manifestations which were less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 0 percent rating was assigned where 
there were neurotic symptoms which might somewhat adversely 
affect relationships with others but which did not cause 
impairment of working ability.  38 C.F.R. Part 4, Codes 9400-
9411 (1996) (effective prior to November 7. 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (2000).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

The RO rated the veteran's disability as 30 percent 
disabling.  Under the rating criteria in effect when the 
veteran filed his claim, a 30 percent rating required 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people so that the 
psychoneurotic symptoms resulted in such reduction and 
initiative, flexibility and reliability as to produce 
definite industrial impairment.  In Hood v. Brown, 
4 Vet. App. 301 (1993), the Court stated that the term 
"definite" was "qualitative" in character whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for the purposes of meeting 
the statutory requirement that the Board articulate "reasons 
and bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of VA concluded that the term "definite" was 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represented a degree of social and 
industrial inadaptability that was "more than moderate but 
less than rather large."  VAOPGCPREC 91-93 (November 9, 
1993).  The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  With these 
factors in mind, the Board has reviewed the record.  

The record does show some complaints of flashbacks and other 
symptoms in 1994; however, there is no adequate description 
of the veteran's social and industrial impairment at that 
time.  

The first professional assessment of the veteran's social and 
industrial impairment, and the earliest report providing 
sufficient information to rate the disability is found in the 
report of the October 1996 VA examination.  On that 
examination, the veteran outlined his Infantry combat duty in 
Vietnam.  He reported recurring dreams about his first night 
in combat.  He reported persistently reexperiencing events 
and daily intrusive thoughts, nightmares and occasional 
flashbacks.  Rain reportedly triggered flashbacks, sometimes.  
He also told of persistent avoidance of associated stimuli 
including movies, parades and guns.  He had psychogenic 
amnesia, diminished interest in significant activities and 
some feelings of detachment or estrangement from others.  
There were persistent symptoms of increased arousal 
manifested by sleep disturbance, irritability, outbursts of 
anger, difficulty concentrating, and sweating.  Mental status 
examination showed the veteran to be cooperative and 
appropriate with no evidence of obvious thought disorder.  He 
denied suicidal ideation and hallucinations.  He did complain 
of memory difficulties.  Psychologic testing produced valid 
and congruent results with a diagnosis of post-traumatic 
stress disorder.  Both post-traumatic stress disorder scales 
were elevated significantly.  Individuals with similar 
profiles tended to have problems of somatic complaints and 
might be impulsive and occasionally distort their perception 
of reality.  Diagnoses were chronic PTSD, cocaine dependence 
in sustained full remission, and alcohol dependence in 
sustained full remission.  The GAF was 60.  The examiner 
commented that the veteran had moderate social and industrial 
impairment related to his post-traumatic stress disorder and 
his history of cocaine and alcohol dependence, which was in 
sustained full remission.  

The examiner, in October 1996, expressed the opinion that the 
veteran had moderate social and industrial impairment.  The 
VA General Counsel had determined that the definite 
impairment required for the 30 percent rating represented a 
degree of social and industrial inadaptability which was more 
than moderate.  Therefore, the examiner's assessment of a 
moderate impairment presents a medical opinion that the 
disability does not approximate the criteria for a rating in 
excess of 30 percent.  Further, the GAF was 60.  The GAF 
(global assessment of functioning) is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A 
60 GAF indicates "moderate difficulty in social, occupational 
or school functioning."  Carpenter v. Brown, 8 Vet. App. 240, 
243 (1995).  Thus, under the previous criteria in effect when 
the claim was filed, the PTSD did not approximate the 
criteria for a higher rating in October 1996.  38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (1996).  

In accordance with Karnas, the Board has also considered the 
October 1996 examination results under the regulatory 
criteria effective November 7, 1996 (set forth above).  The 
veteran complained of some memory difficulties, particularly 
for names and dates.  Such mild memory loss (forgetting 
names, directions, recent events) would be within the 
criteria for the 30 percent rating.  The record does not show 
the impairment of short-term or long-term memory with 
retention of only highly learned material or forgetting to 
complete tasks, which are part of the criteria for the next 
higher, 50 percent rating.  The other symptoms reported by 
the veteran, including intrusive thoughts, nightmares, 
occasional flashbacks, stimuli avoidance, diminished 
interest, feelings of detachment, sleep impairment, 
difficulty concentrating and breaking out in sweats were well 
within the perimeters described for the 30 percent rating and 
do not approximate the level of disability described by the 
rating criteria for any higher rating.  38 C.F.R. §§ 4.7, 
4.130, Code 9411 (2000).  

Further, the October 1996 examination report did not disclose 
symptoms such as:  Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands, 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of mood and 
motivation; or difficulty in establishing and maintaining 
effective work in social relationships.  The findings on the 
October 1996 examination do not approximate the criteria for 
the next higher, 50 percent rating, under the new criteria.  

Similarly, the examination report does not present findings 
which would approximate any of the criteria for the 70 or 
100 percent ratings.  38 C.F.R. §§ 4.7, 4.130, Code 9411 
(1996, 2000).  

On the November 1999 VA examination, the veteran reported 
that he experienced flashbacks of recurring fire fights, once 
or twice per month.  He reportedly had nightmares 2 to 3 
times per week involving combat experiences in Vietnam.  
Approximately 4 to 5 times per month, he experienced reliving 
episodes triggered by helicopters, Vietnamese people and 
certain smells.  He reported an easy startle response.  He 
also reported physiologic concomitance with the reliving 
experience and flashbacks, which included hot flashes, 
tachycardia, palpitations, shortness of breath, stomach 
cramps and sweating.  He reported that he suffered from some 
depressive symptoms, including feelings of hopelessness, 
helplessness, decreased sleep, decreased sexual drive, 
decreased concentration and intermittent isolatory periods.  
He denied amotivation, anhedonia and apathy.  He denied 
suicidal or homicidal ideation.  He denied crying spells.  He 
said that his appetite was okay.  He denied manic and 
psychotic symptomatology.  As to his employment history, the 
veteran reported that he last worked from 1989 through 1993 
as an upholsterer and left because he was terminated.  He was 
currently living with his wife and one stepson.  He was able 
to do household chores, errands, cooking, dressing himself 
and bathing himself.  His current hobbies included furniture 
upholstery.  His transportation was a car.  When asked how he 
got along with people, he stated usually okay and then 
sometimes no.  His typical day consisted of watching 
television.  When asked if there were changes in his daily 
activities since he developed the condition, he stated that 
he was in therapy every day, sometimes twice a day, and alone 
most of the day.  (In July 2000, the Board remanded the 
appeal for additional development for medical records 
concerning psychiatric treatment; however, neither the 
information received from the veteran nor the records 
obtained substantiate this statement.)

On mental status examination, the veteran was noted to be 
well developed and well nourished.  Eye contact was fair.  
Dress and grooming were fair.  He was able to maintain good 
personal hygiene.  He denied any inappropriate behavior.  The 
rate and flow of speech were intact and coherent.  There were 
no loose associations, flight of ideas, tangentiality or 
circumstantiality noted.  There was no impairment in 
communication.  The veteran's mood was depressed and his 
affect was slightly blunted.  He denied auditory or visual 
hallucinations and suicidal or homicidal ideation.  No overt 
thought disorder could be detected.  The veteran denied any 
obsessive, ritualistic behavior.  He denied any panic 
attacks.  He was oriented and alert.  His memory was intact 
in all spheres.  Immediate memory was intact.  Recent memory 
was also intact, as was remote memory.  Concentration was 
slightly decreased.  Abstractions were abstract.  Insight and 
judgment were fair.  Impulse control was fair.  Diagnoses 
were post-traumatic stress disorder, delayed; depressive 
disorder, not otherwise specified; alcohol abuse, in 
remission; and drug abuse, in remission.  The GAF was 67.  A 
GAF of 67 is appropriate where there are some mild symptoms.  
See Baker v. West, 11 Vet. App. 163 (1998); McGrath v. Gober, 
14 Vet. App. 28 (2000).  A mild impairment would be assigned 
a 10 percent rating under both old and new rating criteria.  
38 C.F.R. Part 4, Code 9411 (1996, 2000).  

The examiner went on to explain that the veteran presented 
with a depressive disorder, not otherwise specified, which he 
related directly to his experiences in Vietnam and the 
subsequent post-traumatic stress that occurred.  He reported 
that prior to that, he was not depressed, although he did 
have a long history of alcohol and drug abuse.  He did, 
however, meet the diagnostic criteria for PTSD, including 
being in a life-threatening situation and having flashbacks, 
nightmares, reliving of the experience, triggers to the 
experience, easy startle response and physiologic 
concomitance.  The GAF score that was diagnosed was 
impossible to separate out due to the fact that the veteran 
himself believed that the depression and PTSD were 
interwoven.  His incapacities at work appeared to be related 
to the easy triggering of his PTSD, his isolative tendencies 
and some verifiable cognitive deficits.  The examiner's 
description of the veteran's impairment does not describe a 
disability which approximates the considerable impairment 
required for the next higher, 50 percent, rating.  Rather, 
the doctor's description is well within the definite 
impairment contemplated by the current 30 percent rating.  
38 C.F.R. §§ 4.7, 4.130, Code 9411 (1996).  Similarly, the 
report does not describe a considerable impairment required 
under the previous criteria for a 70 percent rating under the 
old criteria.  Also, the report does not show that the 
service-connected PTSD renders the veteran demonstrably 
unable to obtain or retain employment or that the disability 
otherwise approximates the previous criteria for a 100 
percent rating.  Thus, the October 1996 report provides 
probative evidence against a rating in excess of 30 percent.  
38 C.F.R. §§ 4.7, 4.130, Code 9411 (1996).  

Turning to the new rating criteria, here too, the veteran's 
symptomatology is well within the criteria for the current 
30 percent rating and does not approximate the requirements 
for a 50 percent rating or higher rating.  Specifically, the 
veteran's affect was slightly blunted, and not flattened.  
There were no speech impairments.  There were no panic 
attacks.  The veteran did not display any difficulty in 
understanding complex commands.  There was no impairment of 
memory.  There was no impairment of judgment.  There was no 
impairment of abstract thinking.  The depressed mood was 
within the criteria for the 30 percent rating and the veteran 
did not show the more extensive disturbances of motivation 
and mood required for the 50 percent rating.  While the 
veteran was not currently employed, the examination did not 
disclose difficulty in establishing and maintaining effective 
work and social relationships due to the service-connected 
disability.  The examiner did not relate the veteran's 
unemployment to his PTSD.  Thus, the findings on the 1999 
psychiatric examination do not approximate the new criteria 
for the 50 percent rating.  38 C.F.R. §§ 4.7, 4.130, Code 
9411 (2000).  Similarly, review of each of the criteria 
required for 70 or 100 percent ratings show that the 
veteran's disability does not approximate the new criteria 
for either of those levels.  38 C.F.R. §§ 4.7, 4.130, Code 
9411 (2000).  

In conclusion, after reviewing the entire record and noting 
that the veteran has not identified any additional evidence, 
the Board finds that the 1996 and 1999 VA examination reports 
by trained medical professionals provide the most probative 
description of the manifestations of the service-connected 
PTSD and that the preponderance of evidence establishes that 
the disability does not approximate any applicable criteria 
for a higher rating.  38 C.F.R. §§ 4.7, 4.130, Code 9411 
(1996, 2000).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the veteran's 
PTSD has not changed significantly and a uniform rating is 
appropriate in this case.  

In considering the principles raised by Fenderson, the Board 
has considered the possibility of assigning a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.29 
(2000) for the veteran's VA hospitalization from September 6, 
1994 to September 27, 1994.  The hospital records show that 
the veteran was admitted for treatment of cocaine dependence 
as well as alcohol dependence.  The substance abuse problems 
were treated.  The records do not show that the 
service-connected disability was treated or required 
hospitalization.  The medical records provide a preponderance 
of the evidence which establishes that the veteran's 
nonservice-connected substance abuse problems, by themselves, 
required the hospitalization.  Since the service-connected 
disability did not require hospitalization in excess of 21 
days, a temporary total rating based on the veteran's 
hospitalization in September 1994 is not warranted.  

IV  Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  In the August 1998 statement of the 
case, the RO notified the veteran of the provisions of 
38 C.F.R. § 3.321(b)(1) (2000).  The Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 321(b)(1) (2000).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.  An 
effective date of August 19, 1994, is granted for service 
connection for PTSD and the 30 percent rating.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

